            Case 1:19-cv-02401-CRC Document 7 Filed 10/25/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  REPORTERS COMMITTEE FOR
  FREEDOM OF THE PRESS, et al.,

                           Plaintiffs,

                  v.                                 Civil Action No.: 19-2401 (CRC)

  UNITED STATES CUSTOMS AND
  BORDER PROTECTION,

                           Defendant.


                                     JOINT STATUS REPORT

       Pursuant to the Court’s October 11, 2019 Minute Order, the Parties jointly provide the

following status report.

       1.      This matter relates to a Freedom of Information Act (“FOIA”) request that

Plaintiffs submitted on May 6, 2019. See Compl. ¶¶ 14–15 (ECF No. 1).

       2.      Plaintiffs filed their Complaint on August 8, 2019, see Compl., and Defendant

filed its Answer on September 16, 2019, see Answer (ECF No. 6).

       3.      Thereafter, the Court directed the Parties to confer and file this Joint Status Report

proposing a schedule for further proceedings. See Min. Order (Oct. 11, 2019).

       4.      Since then, the Parties have conferred and Defendant has informed Plaintiffs that

it is still collecting documents in response to the underlying FOIA request. As Defendant

explained to Plaintiffs, until that process is complete, it cannot provide Plaintiffs or the Court

with an estimate of the number of records currently subject to review. Defendant further

informed Plaintiffs that it wishes to discuss the scope of several subparts of the request.
            Case 1:19-cv-02401-CRC Document 7 Filed 10/25/19 Page 2 of 3




       5.      To allow Defendant time to complete the process of collecting records, the Parties

respectfully request that the Court enter the accompanying Proposed Order, which provides that

they will file another status report by November 25, 2019.

October 25, 2019                            Respectfully submitted,

                                            JESSIE K. LIU
                                            D.C. Bar #472845
                                            United States Attorney

                                            DANIEL F. VAN HORN
                                            D.C. Bar #924092
                                            Chief, Civil Division

                                     By:    /s/ Brian J. Field
                                            BRIAN J. FIELD
                                            D.C. Bar #985577
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Tel: (202) 252-2551
                                            E-mail: Brian.Field@usdoj.gov

                                            Counsel for Defendant


                                            /s/ Katie Townsend
                                            Katie Townsend
                                            DC Bar No. 1026115
                                            Email: ktownsend@rcfp.org
                                            Adam A. Marshall
                                            DC Bar No. 1029423
                                            Email: amarshall@rcfp.org
                                            REPORTERS COMMITTEE FOR
                                            FREEDOM OF THE PRESS
                                            1156 15th Street NW, Suite 1020
                                            Washington, DC 20005
                                            Phone: 202.795.9300
                                            Facsimile: 202.795.9310

                                            Counsel for Plaintiff, Reporters
                                            Committee for Freedom of the
                                            Press
            Case 1:19-cv-02401-CRC Document 7 Filed 10/25/19 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  REPORTERS COMMITTEE FOR
  FREEDOM OF THE PRESS, et al.,

                            Plaintiffs,

                    v.                                Civil Action No.: 19-2401 (CRC)

  UNITED STATES CUSTOMS AND
  BORDER PROTECTION,

                            Defendant.


                                          [PROPOSED] ORDER

          Upon consideration of the Parties’ Joint Status Report, and the entire record herein, it is

hereby:

          ORDERED that the Parties shall file another joint status report by November 25, 2019,

proposing a schedule for further proceedings.



Date                                                    United States District Judge
